                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


O’LEARY                                               :      CIVIL ACTION
                                                      :
               vs.                                    :
                                                      :
WEXFORD HEALTH SOURCES, INC. et al.                   :      NO. 16-1393


                                          ORDER

       AND NOW, this 6th day of December, 2019, upon consideration of John L. Rollins,

Esquire’s Motion to Withdraw Appearance as Attorney for Plaintiff (Docket No. 95) and Amended

Motion to Withdraw Appearance as Attorney for Plaintiff (Docket No. 98), IT IS HEREBY

ORDERED that John L. Rollins shall submit documentation to the Court which attests to Michael

O’Leary’s appointment as Administrator Ad Prosequendum.1



                                                     BY THE COURT

                                                     /s/ John R. Padova
                                                             _____________
                                                     JOHN R. PADOVA,                      J.




       1
         The Court will appoint new counsel to represent the Plaintiff in this matter, and grant
the instant motions, after we have received proof that Michael O’Leary had been appointed as
the Administrator Ad Prosequendum for the Estate of Shawn Patrick O’Leary.
